Case 9:20-cv-81205-RAR Document 10 Entered on FLSD Docket 07/25/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CIV-81205-RAR

  SECURITIES AND EXCHANGE
  COMMISSION,

          Plaintiff,

  v.

  COMPLETE BUSINESS SOLUTIONS
  GROUP, INC. d/b/a PAR FUNDING, et al.,

        Defendants.
  _______________________________/

                       ORDER GRANTING MOTION TO FILE UNDER SEAL

          THIS CAUSE comes before the Court on Plaintiff Securities and Exchange Commission’s

  Motion to File Under Seal [ECF No. 3] (“Motion”), filed on July 24, 2020. Plaintiff seeks to file

  and/or maintain under seal for a limited time its Complaint; Emergency Ex Parte Motion for

  Temporary Restraining Order, Asset Freeze, and Other Relief; Motion for Appointment of

  Receiver; all filings and orders; and the docket sheet. Mot. at 2. Plaintiff having shown good

  cause that the Court should temporarily seal this matter to permit Plaintiff to pursue an asset freeze,

  it is hereby

          ORDERED AND ADJUDGED that Plaintiff’s Motion is GRANTED. The Complaint;

  Emergency Ex Parte Motion for Temporary Restraining Order, Asset Freeze, and Other Relief;

  Motion for Appointment of Receiver; all other pleadings, motions, exhibits, papers, and any and

  all orders in this matter, including this Order; and the docket sheet shall be SEALED temporarily

  until, within five business days of the date of this Order, the Commission notifies the Court and

  Clerk of Court that the Commission has effectuated the asset freeze and the Receiver has taken

  control of Receivership property and the seal is no longer necessary. Upon the occurrence of this
Case 9:20-cv-81205-RAR Document 10 Entered on FLSD Docket 07/25/2020 Page 2 of 2



  event, the Clerk of Court may then unseal the docket, as well as all papers and orders filed in this

  case.

          In order to effectuate the asset freeze while the case is sealed, the Commission and the

  Receiver may provide documents and orders to individuals or entities that hold Receivership

  property or assets of certain of the Defendants and Relief Defendant. After effectuating the asset

  freeze and after the Receiver has taken control of Receivership property, the Commission shall

  serve the Defendants and Relief Defendant with all of the papers and orders in this action.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 24th day of July, 2020.




                                                            _________________________________
                                                            RODOLFO A. RUIZ II
                                                            UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
